Citation Nr: 0620532	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  06-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
diabetes, claimed as due to Agent Orange exposure.  

2.  Entitlement to restoration of service connection for 
peripheral neuropathy of the right lower extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.  

3.  Entitlement to restoration of service connection for 
peripheral neuropathy of the left lower extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.  

4.  Entitlement to restoration of service connection for 
peripheral neuropathy of the right upper extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.  

5.  Entitlement to restoration of service connection for 
peripheral neuropathy of the left upper extremity, secondary 
to diabetes claimed as due to Agent Orange exposure.  
ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


The veteran served on active duty from November 1966 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  A rating decision in October 2002 granted service 
connection for diabetes mellitus claimed as due to exposure 
to Agent Orange.  

2.  The grant of service connection for diabetes mellitus 
claimed as due to exposure to Agent Orange was clearly and 
unmistakably erroneous.  

3.  A rating decision in August 2003 granted service 
connection for peripheral neuropathy of the right and left, 
lower and upper extremities.  

4.  The grant of service connection for peripheral neuropathy 
of the right and left, lower and upper extremities secondary 
to service-connected diabetes claimed as due to exposure to 
Agent Orange was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
diabetes mellitus claimed as due to exposure to Agent Orange 
are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).  

2.  The criteria for severance of service connection for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus claimed as due to exposure to Agent 
Orange are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).  

3.  The criteria for severance of service connection for 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus claimed as due to exposure to Agent 
Orange are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).  

4.  The criteria for severance of service connection for 
peripheral neuropathy of the right upper extremity secondary 
to diabetes mellitus claimed as due to exposure to Agent 
Orange are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).  

5.  The criteria for severance of service connection for 
peripheral neuropathy of the left upper extremity secondary 
to diabetes mellitus claimed as due to exposure to Agent 
Orange are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2005).  The Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice,  59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41442- 41449, and 61 Fed. Reg. 57586-57589 
(1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  

In October 2002, the RO granted service connection for 
diabetes mellitus due to presumed exposure to Agent Orange 
based on service in the Republic of Vietnam, noting that a RO 
decision in August 2002 had denied service connection because 
there was no evidence that the veteran had served in Vietnam.  
In his claim, the veteran indicated that he had physically 
served or visited the Republic of Vietnam.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  Where 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action, and furnished detailed reasons thereof, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A.  
§ 5112(b)(6); 38 C.F.R. § 3.105.

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior decision: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."   
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also, Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).  

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43. 

At the outset, it is important to address whether or not the 
procedural requirements were met as to severance of service 
connection and the ancillary issues that flowed therefrom.  
The veteran and his representative have not asserted, nor has 
the record shown, that there were any procedural deficiencies 
with regard to the provisions of 38 C.F.R. § 3.105(d).  In 
March 2005, a rating decision proposed severance of service 
connection for diabetes mellitus and for peripheral 
neuropathy of the right and left upper and lower extremities 
as secondary to diabetes, the veteran was given notice of the 
proposed severance, and he requested a hearing in March 2005.  
In May 2005, the hearing was held, service connection was 
severed in accordance with 38 C.F.R. § 3.105(d) more than 60 
days after the notice of proposed severance, and the veteran 
was notified of the severance, which was effective from 
August 1, 2005.  The severance procedures were properly 
followed.   

The General Counsel has concluded that to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

For the reasons stated below, the Board finds that the RO 
followed the proper procedures for severing service 
connection for diabetes mellitus due to herbicide exposure, 
and the for severing secondary service connection for 
peripheral neuropathy of the right and left upper and lower 
extremities.  

Diabetes Mellitus

At the time of the October 2002 rating decision, the veteran 
had not presented, and had not alleged, that he had diabetes 
mellitus in service or within one year of service discharge.  
He also had not presented any evidence where a medical 
provider had attributed his diabetes to service or to 
herbicide exposure.  The grant of service connection for the 
veteran's diabetes mellitus was made on the basis of presumed 
exposure to herbicides due to service in Vietnam.  The 
veteran argued that he served in Vietnam participating in 
covert operations in 1969 in the Special Forces.  Evidence of 
record at that time and considered by the RO included the 
veteran's service personnel records, including his Department 
of Defense Form 214 (DD Form 214) and his Department of the 
Army Form 20 (DA Form 20).  His service personnel records 
showed that he was stationed in Germany from September 16, 
1967 to May 1, 1968 and in Okinawa, Japan beginning on March 
1, 1969.  They also showed that he received a security 
clearance in April 1969 while a member of the 1st Special 
Forces Group (Airborne).  The USASCRUR (now the U. S. Army 
and Joint Services Records Research Center (JSRRC)) with a 
September 1998 cover letter, provided VA an Operational 
Report - Lessons Learned (OR-LL) submitted by the 5th Special 
Forces Group (5th SF Gp), 1st SF, for the period spanning 
from February to April 1969, and described the 1st SF as the 
veteran's "assigned unit in Vietnam."  The OR-LL revealed 
the reporting units' locations, missions, operations, 
significant activities, and combat actions, to include 
numerous attacks.  


The USASCRUR stated in an April 2002 letter that they had 
reviewed the May 3 to May 6, 1969 Morning Reports (MRs), DA 
Form 1, submitted by Headquarters and Headquarters Company 
(HHC), 1st Special Forces Group (1st SFG), 1st Special Forces 
(1st SF), the veteran's unit of assignment, and his DA Form 
20, and that none of those documents indicated that he served 
in the Republic of Vietnam (RVN).  The USASCRUR also pointed 
out, however, that other evidence they reviewed-namely, a 
Certificate of Achievement from the Military Assistance 
Command, Vietnam (MACV), dated August 4, 1969 and signed by 
General Creighton W. Abrams, in Saigon, RVN, revealed the 
veteran received the award for providing support to the RVN 
during the period December 1968 to July 1969. The USASCRUR 
also said the certificate, and the accompanying document, 
further revealed that he may have been physically located in 
the RVN.  

The USASCRUR clarified in its April 2002 letter that the 
veteran was not assigned to the 5th SFG, but added that the 
Operational Report - Lessons Learned (OR-LL) submitted by the 
5th SFG, 1st SF for the period ending April 1969, previously 
supplied, lists the locations, missions, operations, and 
significant activities conducted by elements of the 1st SF in 
the Republic of Vietnam.  The RO also considered an October 
2002 Board decision that denied service connection for PTSD, 
but which had conceded, based on the evidence noted above, 
that the veteran served in Vietnam.  

Evidence added to the record after the October 2002 RO and 
Board decisions includes a Department of the Army Board for 
Correction of Military Records decision dated in June 2000 
concerning the veteran's requests in 1999 to have his DD 214 
corrected to show that he was a member of Special Forces and 
that he served in Vietnam, and to be awarded the CIB.  That 
Board's decision included the following conclusions:

*	The veteran served overseas in Germany from September 
1967 to May 1968, and in Okinawa with the 1st Special 
Forces Group (Airborne), 1st Special Forces from March 
3, 1969 to May 17, 1969.  There was no evidence of 
record, and the veteran has not provided any, that he 
served in or performed duty in Vietnam during this 
period.  
*	The letter from USASCRUR alludes to the 1st Special 
Forces as the veteran's assigned unit in Vietnam but 
that it also makes reference to an operational report 
submitted by the 5th Special Forces Group, a unit 
located in Vietnam, to which the veteran was never 
assigned.  It was stated that the letter is not 
substantiated by the evidence of record. 
*	The Certificate of Achievement submitted by the veteran 
lacked credibility in that it addresses him as sergeant, 
a rank which he never attained, and covers a time 
period, December 1968 to July 1969, which is 
incompatible with his service.  It was pointed out that 
the veteran was stationed at Fort Rucker, Alabama in 
December 1998, and he was no longer on active duty in 
July 1969.  The Board also questioned the different type 
fonts which appear on the form.  
*	The Security Clearance Determination in and of itself 
does not support the veteran's claim that he served in 
Vietnam. 

Because the service department records fail to show that the 
veteran had service in Vietnam as defined in VA regulations, 
a presumption of exposure to Agent Orange is not warranted.  
The sole basis for the award of the service connection was 
based on a presumption of the veteran being exposed to Agent 
Orange in Vietnam, and nothing in the record shows that 
diabetes was manifested until many years after service or 
that the disorder is related to service.  Thus, the October 
2002 decision was clearly and unmistakably erroneous and the 
severance of service connection for diabetes mellitus was 
proper. 

Peripheral Neuropathy of the Right and Left Upper and Lower 
Extremities

In August 2003, the RO granted service connection for 
peripheral neuropathy of the right and left upper and lower 
extremities, as secondary to service connected diabetes 
mellitus.  The RO found that there was no evidence of the 
disorders in service and direct service connection was not 
granted.  As noted above, the RO proposed to severe service 
connection for these disorders as there was no showing that 
the veteran served in Vietnam and therefore service 
connection for diabetes mellitus on a presumptive basis was 
to be severed.  The procedural requirements for the 
severances were properly followed.  


As noted above, the severance of service connection for 
diabetes mellitus was proper.  Therefore the severance of 
service connection for these disorders as secondary to 
service connected diabetes mellitus necessarily follows, on 
the basis that service connection for the disorder from which 
these grants flowed has been severed and there is no other 
basis for the grant of service connection for these 
disabilities.  

VCAA Considerations

In regards to the Veterans Claims Assistance Act of 2000 
(VCAA), this is a case where it must be determined whether 
the prior determinations awarding service connection were 
clearly and unmistakably erroneous.  Where the dispositive 
issue involves a determination of whether a prior decision 
(either by the RO or the Board) was the product of CUE, the 
VCAA is inapplicable.  See Parker v. Principi, 15 Vet. App. 
407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  So there is no further evidence to be developed and 
no additional actions required to comply with the VCAA.


ORDER

Restoration of service connection for diabetes mellitus is 
denied.

Restoration of service connection for peripheral neuropathy 
of the right lower extremity, the left lower extremity, the 
right upper extremity, and the left upper extremity is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


